                                                                                                 FILED
UNITED STATES DISTRICT COURT                                                                     CLERK
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X                             3/10/2020 11:52 am
MICHAEL OGIDI-ABEGAJE,                                                                  U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF NEW YORK
                                   Plaintiff,                                           LONG ISLAND OFFICE
                                                                           ORDER
                 -against-                                                 19-CV-5519 (JMA) (ARL)

NASSAU COMMUNITY COLLEGE,

                                     Defendant.
--------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        On September 19, 2019, pro se plaintiff Michael Ogidi-Abegaje (“plaintiff”) filed a

complaint against Nassau Community College (“defendant”) together with an application to

proceed in forma pauperis in the United States District Court for the Southern District of New

York. By Transfer Order dated September 23, 2019, the case was transferred to this Court and,

on September 30, 2019, it was assigned to the undersigned. On October 23, 2019, plaintiff filed

another application to proceed in forma pauperis.           For the reasons that follow, the applications

to proceed in forma pauperis are denied without prejudice and with leave to renew upon

completion of the AO 239 in forma pauperis application form. Alternatively, plaintiff may

remit the $400.00 filing fee.

        Plaintiff has checked the box on the forms to indicate that he is not employed and reports

that he has not received any money from any source within the last twelve (12) months. (See
                                                                                        --
D.E. 1 at ¶¶ 2-3 and D.E. 7 at ¶¶ 2-3.) Plaintiff avers that he has no money in cash or in a

checking or savings account and he reports no regular monthly expenses, including housing,

transportation, utilities, or otherwise. However, although plaintiff provides a residential


                                                        1
address, he avers on the second application that he is homeless. Thus, because the responses

provided by plaintiff on the in forma pauperis application do not permit the Court to conclude

that plaintiff is qualified to proceed in forma pauperis, plaintiff’s applications are denied without

prejudice to a renewal thereof upon completion of the AO 239 in forma pauperis application

form annexed to this Order. Under the circumstances, plaintiff can best set forth his current

financial position on the long form in forma pauperis application (AO 239). Plaintiff is directed

to either remit the $400.00 filing fee or complete and return the enclosed in forma pauperis

application within fourteen (14) days from the date of this Order. Plaintiff is cautioned that a

failure to timely comply with this Order will lead to the dismissal of the complaint without

prejudice and judgment will enter.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d

21 (1962).

         The Clerk of Court shall mail a copy of this Order and the AO 239 in forma pauperis

application form to the plaintiff at his last known address.



SO ORDERED.                                                    _____/s/ (JMA)_________________
                                                               Joan M. Azrack
                                                               United States District Judge

Dated:     March 10, 2020
           Central Islip, New York




                                                  2
